Filing # 196397526 B-PHRAOSIOV 2021 GPS837pNP Filed 06/24/21 Page 1 of 2 PagelD 18

IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
IN AND FOR POLK COUNTY, FLORIDA

HECTOR GARCIA,
Plaintiff,
CIVIL ACTION SUMMONS
Vv.

DYNAMIC RECOVERY SOLUTIONS LLC,

Defendant.
/

 

SUMMONS
THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
this action on Defendant:

Dynamic Recovery Solutions LLC
c/o Corporation Service Company
1201 Hays Street

Tallahassee FL 32301

Each defendant is required to serve written defenses to the complaint or petition on Plaintiff's
attorney, Jibrael. S. Hindi, Esq., The Law Offices of Jibrael S. Hindi, PLLC, 110 SE 6th Street, Suite
1744, Fort Lauderdale, Florida 33301, within 20 days after service of this summons on that defendant,
exclusive of the day of service, and to file the original of the defenses with the clerk of this court either
before service on Plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default
will be entered against that defendant for the relief demanded in the complaint or petition.

DATEDon. U4 10/2021

 

an Stacy M. Butterfield, Clerk of the Court
ae

SU,

ZONE fel,

oe

ze: .
Znigy aay ie

40° “Wie. #2

a wa .
po eS? By:

Wee As Deputy Clerk

 

 

 

 

PAGE | 1 of 2

2021CC-002168-0000-00 Received in Polk 05/07/2021 09:41 PM
Case 8:21-cv-01522-KKM-AEP Document 1-5 Filed 06/24/21 Page 2 of 2 PagelD 19

IMPORTANT

A lawsuit has been filed against you. You have 20 calendar days after this summons is
served on you to file a written response to the attached complaint with the clerk of this court. A
phone call will not protect you. Your written response, including the case number given above and
the names of the parties, must be filed if you want the court to hear your side of the case. If you
do not file your response on time, you may lose the case, and your wages, money, and property
may thereafter be taken without further warning from the court. There are other legal requirements.
You may want to call an attorney right away.

If you do not know an attorney, you may call an attorney referral service or a legal aid
office (listed in the phone book). If you choose to file a written response yourself, at the same time
you file your written response to the court you must also mail or take a copy of your written
response to the “Plaintiff/Plaintiffs Attorney” named below.

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
Sino conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
persona denominada abajo como “Plaintiff/Plaintiff's Attorney” (Demandante o Abogado del
Demandante).

Respectfully Submitted,

/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@yibraellaw.com
THE LAW OFFICES OF JIBRAEL S. HINDI
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301
Phone: 561-542-8550
Fax: 855-529-9540

COUNSEL FOR PLAINTIFF

 

PAGE | 2 of 2

2021CC-002168-0000-00 Received in Polk 05/07/2021 09:41 PM
